                                 Case 5:20-cv-00349-FMO-KK Document 17 Filed 11/10/20 Page 1 of 2 Page ID #:89




                             1
                             2
                             3
                             4
                             5
                             6
                             7                                                             JS-6
                             8
                                                     UNITED STATES DISTRICT COURT
                             9
                            10
                                                   CENTRAL DISTRICT OF CALIFORNIA

                            11
                            12   ISAAC CABRERA, an                          Case No.: 5:20-cv-00349-FMO-KK
                                 individual,                                Assigned for all purposes to the
                            13                                              Hon. Fernando M. Olguin
                            14               Plaintiffs,
                                       v.                             ORDER GRANTING PARTIES’
                            15
                                                                      JOINT STIPULATION [16] TO
                            16   HARRINGTON HOISTS, INC., a           DISMISS ENTIRE ACTION WITH
                            17   corporate entity unknown; and DOES 1 PREJUDICE PURSUANT TO FED.
                                 through 20, inclusive,               R. CIV. P. RULE 41
                            18
                                                   Defendants.
                            19
                            20
                            21
                            22
                            23
Smaili & Associates, P.C.




                            24
                            25
                            26
                            27
                            28
                                  [PROPOSED] ORDER GRANTING PARTIES’ JOINT STIPULATION TO DISMISS ENTIRE ACTION
                                                WITH PREJUDICE PURSUANT TO FED. R. CIV. P. RULE 41
                                                                        1
                                 Case 5:20-cv-00349-FMO-KK Document 17 Filed 11/10/20 Page 2 of 2 Page ID #:90




                             1   Based on stipulation of the parties, IT IS HEREBY ORDERED that Plaintiff Isaac
                             2   Cabrera’s entire action as against all parties is hereby dismissed with prejudice,
                             3   pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii) and Rule
                             4   41(a)(1)(B) and that each party shall bear its own costs and fees.
                             5
                             6         IT IS SO ORDERED.
                             7
                             8   Dated: November 10, 2020
                             9
                            10                                          __________/s/_____________________
                            11                                          Honorable Fernando M. Olguin
                                                                        United States District Judge
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
Smaili & Associates, P.C.




                            24
                            25
                            26
                            27
                            28
                                  [PROPOSED] ORDER GRANTING PARTIES’ JOINT STIPULATION TO DISMISS ENTIRE ACTION
                                                WITH PREJUDICE PURSUANT TO FED. R. CIV. P. RULE 41
                                                                           2
